Citation Nr: 9914619	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
chronic paranoid schizophrenia.  

Entitlement  to an initial compensable rating for a right 
ureteral calculus.  

Entitlement to an initial compensable rating for 
hypertension.  

Entitlement to an initial compensable rating for maxillary 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to March 
20, 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St.  Petersburg, 
Florida.  An original claim for service connection for the 
disabilities at issue was received in April 1988 and allowed 
by rating decision in September 1988.  The RO in pertinent 
part granted service connection for schizophreniform disorder 
with assignment of a 10 percent evaluation, and for maxillary 
sinusitis, hypertension, and right ureteral calculus all with 
assignment of a noncompensable evaluation with all grants 
effective March 21, 1988.

In September 1994, the Board remanded the case for additional 
medical evidence and VA psychiatric, ear, nose and throat, 
cardiovascular and nephrology rating examinations.  

In July 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for the service-connected 
psychiatric disability recharacterized as schizophrenia, 
chronic paranoid, effective March 21, 1988, and affirmed all 
other determinations previously entered.

The case has been returned to the Board for further appellate 
review


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  





2.  Chronic paranoid schizophrenia has been manifested by no 
more than definite impairment in social and industrial 
adaptability since active service, nor has it been manifested 
by more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and/or mild 
memory loss (such as forgetting names, directions, recent 
events) since November 7, 1996.  

3.  Residuals of a right ureteral calculus have been 
essentially asymptomatic and non-disabling.  

4.  Essential hypertension has never been manifested by 
diastolic pressure predominantly at or in excess of 100 nor 
by systolic pressure predominantly at or in excess of 160 and 
has been well controlled on medication.  

5.  Maxillary sinusitis has been essentially asymptomatic and 
non-disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for chronic paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, Diagnostic Code 9203 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9203; 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  


2.  The criteria for an initial compensable rating for 
residuals of a right ureteral calculus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic Codes 7508, 7509, 7510 
(effective prior to February 17, 1994); 38 C.F.R. § 4.115b; 
Diagnostic Codes 7508, 7509; 59 Fed.Reg. 2523-2529 (Jan. 18, 
1994) (effective February 17, 1994 and prior to October 8, 
1994); 38 C.F.R. § 4.115(b); Diagnostic Codes 7508, 7509, 
7510; 38 C.F.R. § 4.115b; 59 Fed.Reg. 46339 (Sept 8, 1994) 
(effective October 8, 1994).  

3.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998); 
38 C.F.R. § 4.104; Diagnostic Code 7101 62 Fed.Reg. 65207-
65224 (Dec. 11, 1997) (effective January 12, 1998).  

4.  The criteria for an initial rating for maxillary 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6513 (1998), Diagnostic Code 6513 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As reflected on the January 1988 Medical Evaluation Board 
Summary, the veteran had been hospitalized for a paranoid 
reaction.  He had been experiencing adjustment problems with 
paranoid thinking in the three months prior to 
hospitalization in November 1987.  In August 1987, he had 
been hospitalized for three days for confusion.  He had 
experienced increased impulsivity and anxiety about somatic 
concerns regarding vasectomy residuals.  He had also 
experienced some marital conflict.  He complained of 
confusion, feeling overwhelmed, an inability to work, job 
stress, moodiness, fatigue, decreased motivation and 
insomnia.  



On the mental status examination, the veteran's affect was 
bland with little range and inappropriate to mood.  His mood 
was anxious and slightly paranoid.  His thought content 
revealed some questionably delusional concern regarding 
vasectomy residuals.  His somatic complaints appeared to be 
of delusional proportion.  Judgment was poor to fair.  
Insight was poor.  His psychological testing overall showed a 
profile of schizophrenic reaction, sometimes held at bay by 
obsessive defenses, especially repression and denial.  The 
final diagnosis was schizophreniform disorder manifested by 
flat inappropriate affect, paranoid ideation, obsessive 
thinking, denial and somatic delusions.  There was severe 
impairment for industrial and military adaptability.  His 
highest level of adaptive functioning within the last 12 
months was termed good.  

The Medical Evaluation Board examination in January 1988 
showed blood pressure of 108/80.  History was recorded of 
hospitalization for three days in August 1977 for right renal 
colic and gross hematuria diagnosed as right ureteral 
calculus, which spontaneously passed.  He reportedly fully 
recovered.  There also had been high blood pressure readings 
in 1984.  A five-day blood pressure check was within normal 
limits.  Labile high blood pressure not requiring maintenance 
medication for control was diagnosed in 1986.  Chronic 
sinusitis was diagnosed in 1985.  It was treated with various 
decongestants (Dimetapp).  The last episode reportedly had 
been in 1986.  He also complained of frequent trouble 
sleeping, depression, loss of memory and nervous trouble 
associated with the diagnosis of schizophreniform disorder.  

On a VA examination in June 1988, the veteran complained of 
recurring paranoia, obsessive thinking, sinusitis attacks, 
and high blood pressure.  He indicated that he had passed a 
stone (right ureteral calculus) in 1977 and had not had any 
further symptoms of hematuria, discharge or any difficulty 
urinating.  Blood pressure readings were 124/92, 130/96, and 
128/94.  The impressions were history of right ureteral 
calculus and hypertension.  



On a VA psychiatric examination in June 1988, the veteran was 
shown to be mildly anxious.  Affect was constricted.  His 
speech was soft but logical.  His thought content showed 
evidence of very mild concerns that people sometimes 
conspired against him, but he was able to talk himself out of 
those convictions.  The assessment was schizophreniform 
disorder, mostly resolved.  

On a VA examination for the sinuses in June 1988, history was 
recorded that he had experienced symptoms of his eyelids 
stuck together and his eyes bloodshot when he woke up in the 
morning starting in September 1985.  He was placed on 
Dimetapp with great relief.  X-ray examination had revealed 
sinusitis.  He awakened with his eye symptomatology once or 
twice a month.  His eyes itched and hurt.  Tenderness of the 
cheeks and forehead was described.  His last flare-up 
reportedly had been two weeks previously.  Transillumination 
of the frontal and maxillary sinuses was termed brilliant.  
X-ray examination of the paranasal sinuses revealed normal 
pneumonization.  No air fluid level, mucoperiosteal 
thickening or erosive changes were seen.  No evidence of 
fracture was appreciated.  The impression was normal sinuses.  
Sinusitis was not diagnosed.  

A service department examination for hypertension in June 
1989 indicated that the veteran was on the Temporary 
Disability Retired List (TDRL).  A previous history of 
elevated cholesterol was noted.  Blood pressure was 138/100 
in the left arm in the sitting position and 134/96 in the 
right arm in the sitting position.  Serial blood -pressure 
readings had been in the range of 118-128/95-100.  A lipid 
profile showed cholesterol at 203, triglycerides at 169, 
measured HDL at 38 and calculated LDL at 191.  The assessment 
was mild hypertension, probably essential and hyperlipidemia 
with two cardiac risk factors: one being male and the other 
being hypertension.  He reportedly should have had 
cholesterol in the ideal range, being a total cholesterol 
less than 200 or an LDL less than 130.  


Jeffrey Krotenberg, D.O., reported in January 1990 that the 
veteran had been receiving psychiatric care since November 
1989.  He had schizophrenia which required medication to 
remain in remission.  He had been acutely psychotic after an 
automobile accident just prior to this report, and had been 
hospitalized at West Lake Hospital, believing that he needed 
to become an undercover agent for someone, it all seemed like 
a dream, and if he tried to kill himself he would find out 
who wanted him to become an undercover agent.  He also had 
felt following the automobile accident that he was a Vietnam 
veteran with no arms and legs, which was extremely 
frightening to him.  He had also felt that thoughts were 
being placed in his head by an unknown outside entity, and he 
thought that he had actually killed someone, but he had not, 
in reality.  In light of this severe symptomatology, he had 
had extremely poor insight and judgment.  His symptoms 
remitted on medication (Haldol).  During hospitalization, 
blood pressure of 130/82 was recorded.  

A service department TDRL psychiatric evaluation in October 
1990 revealed that the veteran had had a breakdown in January 
1990 after an automobile accident.  He thought that he was an 
undercover agent for the military.  His thinking became out 
of control.  He was hospitalized in a psychiatric facility in 
Florida.  He was working part time for the Postal Service.  
He had been twice married and divorced, with three children.  
He was living with his parents.  He did not have a girlfriend 
and did not socialize much at all.  

On the mental status examination, the veteran's affect tended 
to be flat but not inappropriate.  As to his belief that he 
was an undercover agent, he felt that it was a wrong 
assumption.  He also admitted to being controlled by 
computers.  Such beliefs, he asserted, were no longer a 
problem.  He reported feeling depressed due to financial and 
job worries.  Blood pressure was 150/106.  The diagnosis was 
schizophreniform disorder manifested by delusional thinking, 
constricted affect, paranoid ideations without apparent 
cyclical mood changes, and intermittent exacerbation of the 
condition.  The highest level of adaptive functioning in the 
previous year reportedly had been fair.  

The veteran reportedly remained impaired for social and 
industrial functioning.  Recent events (breakdown and 
depression) reportedly indicated that under stress psychosis 
tended to recur.  Hypertension was termed controlled.  

A service department addendum in November 1990 indicated that 
the degree of the veteran's impairment for civilian social 
and industrial adaptability appeared to be severe.  
Decompensation tended to occur under stress.  Despite ongoing 
treatment, his clinical course had been unstable and periodic 
relapses had required hospitalization.  

In March 1992, the service department reported that the 
veteran was working full time in a shipping department.  He 
reportedly was under regular psychiatric treatment and had 
not been hospitalized in the previous year.  The mental 
status examination revealed no abnormality.  Schizophreniform 
disorder, in remission, was diagnosed.  His highest level of 
adaptive functioning in the previous year was termed good.  

On a VA examination in April 1992, history was recorded that 
the veteran had been treated for depression with Pamelor 
which had been discontinued two months previously.  He denied 
delusions or hallucinations, but felt uneasy and 
uncomfortable.  He was by himself and did not associate with 
anybody.  He admitted being generally suspicious and paranoid 
about others.  He denied suicidal and homicidal thoughts.  He 
had contact with his three children.  He lived with his 
mother.  He spent his free time watching television or 
listening to music.  He did not have any friends or any 
social life.  He had no significant relationship.  He had 
worked for the Postal Service from August 1989 to January 
1991.  He had been working as a subcontractor repacker.  He 
described this as a menial job and wanted to start computer 
programming school.  

On the VA mental status examination in April 1992, the 
veteran maintained minimal eye contact.  He was superficially 
cooperative and verbal.  He tapped his feet.  His affect was 
constricted.  His mood was anxious and suspicious.  

Speech was coherent and relevant.  The veteran denied any 
delusions and hallucinations but expressed some paranoid 
ideations.  He denied any suicidal and homicidal thoughts.  
He did not show any overt depression.  He was alert and 
oriented to time, person, and place.  Recent and remote 
memory appeared to be grossly intact.  He was able to do 
serial 7's and simple calculations.  Retention and recall 
were intact.  Formal judgment was intact.  Insight was fair.  
Chronic paranoid schizophrenia was the diagnostic impression.  
The examiner commented that the veteran had had his first 
psychotic episode during active service and another psychotic 
episode in January 1990.  He continued to be generally 
suspicious and withdrawn without psychotic symptoms.  He 
appeared to have significant impairment in social functioning 
and mild to moderate impairment in occupational and 
interpersonal functioning.  

Florida Psychiatric Associates Progress Notes in 1993 and 
1994 indicate that schizophrenia was in remission with 
medication (Haldol principally).  

On a VA examination for ureterolithiasis in June 1995, a 
history of ureterolithiasis with a passed calculus in 1977 or 
1978 was recorded.  No calculus or stone was indicated, but 
the examiner stated that he was not able to determine this.  
No colic or infection was detected.  A history of 
ureterolithiasis was diagnosed.  

On a VA examination of the sinuses in June 1995, a history 
was recorded of the veteran having sinus symptoms since 1985.  
He had had painful and sticky eyes at times.  He reportedly 
had not had any other symptom such as sneezing, epistaxis or 
facial pain.  The nasal septum was deviated to the right.  
The external nose, nasal vestibule, floor of the nose, 
inferior meatus, inferior turbinates, middle meati, middle 
turbinate, spheno-ethmoidal recess, olfactory area, and 
superior turbinates were all normal.  Transillumination of 
the paranasal sinuses showed that all were well.  No ear, 
nose or throat disease was found.  A sinus X-ray series 
showed that the sinuses were well developed and well aerated 
without evidence of bone destruction or air fluid levels.  
The impression was negative sinus series.  

On a VA examination for hypertension in July 1995, the 
veteran's history of hypertension in 1985 that was not 
treated until 1990 or 1991 was noted.  Diastolic pressure had 
been found to be in the 95 or 96 range.  He had no symptoms 
of hypertension.  He denied chest pain, palpitations, 
shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, 
dizziness, or passing out spells.  He checked his pressure 
every 6 or 8 weeks and the usual reading was approximately 
130 over the high 80's diastolic.  Blood pressure readings on 
examination were 117/75, 118/80, and 110/84.  He was 
described as well developed well nourished and in no acute 
distress.  There was a florid appearance to his face.  The 
impression was essential hypertension which appeared to be 
well controlled on medications without indication of angina 
pectoris or congestive heart failure.  An electrocardiogram 
revealed sinus bradycardia.  Cholesterol was elevated at 225.  
Chest X-ray showed that the heart was normal in size.  

On a VA psychiatric examination in July 1995, it was noted 
that the veteran was employed as a subcontractor shipping 
clerk.  On the mental status examination, he was casually 
attired, pleasant and cooperative.  He maintained good eye 
contact.  His mood seemed normal and his affect was 
appropriate.  Speech was relevant and coherent.  Thought 
processes were intact with no evidence of loose associations, 
hallucinations, or delusions.  He was oriented in all three 
spheres.  Cognitive functions appeared to be normal with no 
deficits in reasoning, memory or intellect.  

The veteran's general intellectual level appeared to be in 
the average range.  There were no suicidal or homicidal 
ideations.  Insight and judgment appeared to be within normal 
limits.  The examiner commented that the veteran had had some 
paranoid delusions over a 10-15 year period with two 
hospitalizations.  He had responded well to Haldol and was on 
a moderate dose with good compensation.  He was employed with 
no noticeable symptoms.  It was clear that he did have a 
psychiatric problem that could become exacerbated if his 
medication were not managed well.  Schizophrenia, residual 
type, with mild social and industrial impairment was 
diagnosed.  




Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1996).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


The criteria for mental disorders were amended on November 7, 
1996. The RO reviewed the veteran's claim under both 
criteria.  When a regulation changes after a claim has been 
filed but before the appeal process has been completed, the 
version more favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  Thus, the Board will lay out both the pre-November 
1996 criteria and the post November 1996 criteria for the 
benefit of comparing the two.  The pre-November 1996 criteria 
and the applicable ratings are as follows:

Considerable impairment of social and industrial adaptability 
- 50 percent disabling.

Definite impairment of social and industrial adaptability - 
30 percent disabling.

Mild impairment of social and industrial adaptability - 10 
percent disabling.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms in that section were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

The VA General Counsel concluded that the term "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability which is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-
93).

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name - 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events) - 30 percent disabling.


Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication - 
0 percent disabling.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7508 (1996) and 
Diagnostic Code 7510, ureterolithiasis and nephrolithiasis 
are rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy; (2) drug therapy; or (3) invasive or non-invasive 
procedures more than two times a year; in which case a 30 
percent evaluation is assigned. 38 C.F.R. § 4.115b.

Hydronephrosis is assigned a 30 evaluation when manifested by 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function; a 20 percent evaluation when 
manifested by frequent attacks of colic and requiring 
catheter drainage; and a 10 percent evaluation when 
manifested by only an occasional attack of colic that is not 
infected and not requiring catheter drainage.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.  Hydronephrosis that is 
severe is rated as renal dysfunction.  Id.  Renal dysfunction 
is evaluated under 38 C.F.R. § 4.115a (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, and again effective October 8, 
1994, during the pendency of this appeal.  



Here, the rating criteria relied on in evaluating the 
veteran's renal disability, 38 C.F.R. §§ 4.115(b), Diagnostic 
Codes 7508, 7509, and 7510, have not undergone any 
substantive changes; therefore, the lack of notice to the 
veteran of the change in the regulations or RO consideration 
of the claims under both old and new evaluative criteria will 
not result in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board notes that the Schedule for Rating Disabilities has 
been revised with respect to the regulations applicable to 
cardiovascular system disabilities.  This change became 
effective January 12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104).  

Under Diagnostic Code 7101 prior to January 12, 1998, 
hypertensive vascular disease (essential arterial 
hypertension) was rated based upon the diastolic pressure 
exhibited on measurement (systolic pressure not having been a 
criterion).  In addition, analysis of the range of symptoms 
exhibited was required for schedular evaluations greater than 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Hypertension was rated as 10 percent disabling when the 
diastolic pressure was predominantly 100 or more.  

It was further noted in the Schedule that when continuous 
medication was necessary for the control of hypertension with 
a history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent would be assigned.  A 20 
percent rating was assigned for diastolic pressure 
predominantly 110 or more, with definite symptoms.  A 40 
percent rating was assigned for diastolic blood pressure 
predominantly 120 or more with moderately severe symptoms.  A 
60 percent rating was assigned for diastolic blood pressure 
predominantly 130 or more with severe symptoms.  


The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  See 62 
Fed. Reg. 65222 (December 11, 1997).  All diagnoses of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  It was further noted 
that careful and repeated 
measurements of blood pressure readings will be required 
prior to the assignment of any compensable evaluation.  Under 
Diagnostic Code 7101, Note (1), the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  

Effective January 12, 1998, a 10 percent rating is warranted 
for essential hypertension when diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is provided for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent rating is provided for diastolic pressure 
predominantly 120 or more.  A 60 percent rating is provided 
for diastolic pressure predominantly 130 or more.  Code 7101.  

The veteran's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the 
VA Schedule for Rating Disabilities for chronic maxillary.  
The Board notes that such is rated similarly to ethmoid, 
frontal, pansinusitis and sphenoid sinusitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6511, 6512, 6513, 6514.  Under this 
criteria, in effect prior to October 7, 1996, a 10 percent 
evaluation is warranted for moderate chronic sinusitis 
manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic pansinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  



However, 38 C.F.R. § 4.97 was changed, effective October 7, 
1996, and now includes new rating criteria for sinusitis, 
which may be found at Diagnostic Codes 6510 through 6514.  

Effective October 7, 1996, chronic maxillary is to be 
evaluated under the General Rating Formula for Sinusitis.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6513).  According to the General Rating 
Formula for Sinusitis, a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A noncompensable evaluation 
is warranted where sinusitis is detected by X-ray only.  A 
Note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6514.  

Analysis

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  

The Board notes that the veteran's representative has 
asserted that the current medical evidence on file is 
sufficient for rating purposes.  Neither the veteran nor his 
representative have identified further records relevant to 
the severity of the disabilities at issue.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

As will become clear, the Board finds no basis upon which to 
predicate grants of entitlement to initial increased 
evaluations for any of the disabilities at issue.  In this 
regard, there is no basis for assignment of staged ratings 
per the Fenderson case discussed earlier.

Paranoid Schizophrenia

The veteran's paranoid schizophrenia has been rated as 30 
percent disabling back to the day following his separation 
from active service.  Under the rating criteria in 
effect prior to November 7, 1996, the mental disorder would 
have to be productive of at least considerable impairment of 
social and industrial adaptability in order to qualify for a 
higher disability evaluation.  The complete clinical evidence 
since active service shows that the veteran has always been 
able to keep a job, although he may not like it.  He has 
switched jobs once since active service, from the postal 
service to a subcontractor repacker.  He also has been 
pursuing computer training while maintaining his full time 
job.  He does appear to be socially isolated, with no 
friends, including girlfriends, and two divorces.  He lives 
with his mother.  

Nevertheless, this social impairment has not impinged on his 
industrial adaptability to keep him from pursuing a full time 
job.  Since his last divorce shortly following active 
service, his psychiatric status has been essentially stable.  
He has had one acute psychotic break associated with an 
automobile accident, or a series of accidents, for which he 
was hospitalized in January 1990.  This was quickly and 
effectively compensated with treatment and medication.  

The psychiatric findings reported by the service department 
in October 1990 were chiefly those which had necessitated 
hospitalization at the beginning of the year.  The only 
concurrent findings of psychiatric impairment at that time 
were a flat but not inappropriate affect and depression due 
to situational financial and job concerns.  While it was 
diagnostically expressed that schizophrenia was subject to 
intermittent exacerbation, only one exacerbation since active 
service, the one in early 1990, was indicated.  It was stated 
that, over the previous year, the veteran's social and 
industrial adjustment had been fair.  



Similarly the service department addendum in November 1990 
indicating severe social and industrial impairment was not 
reflected in the veteran's actual job maintenance situation.  
He had not decompensated since active service except in early 
1990.  His clinical course since then was not shown to have 
been unstable or to require hospitalization.  

The psychiatric examinations during and since 1992 show that 
the veteran has worked full time and that schizophrenia has 
been in remission.  In other words, it 
has been well controlled with ongoing treatment.  The VA 
examination in April 1992 showed constricted affect, anxious 
and suspicious mood, but no other mental status 
abnormalities.  Schizophrenia was essentially in remission.  
Significant social impairment and mild to moderate 
occupational impairment were described.  

Private outpatient treatment records dated since 1993 show 
that schizophrenia has remained in remission.  The VA 
examination in July 1995 showed that residual schizophrenia 
was productive of no more than mild social and industrial 
impairment.  

In consideration of the complete clinical evidence and the 
statements by the veteran's representative that the evidence 
has been fully developed, and in view of the holding in 
Fenderson and the criteria in 38 C.F.R. § 3.655 that this 
appeal stemming from an original claim for service connection 
should be decided on the record, even though the veteran has 
not appeared for a rating examination since July 1995, 
schizophrenia has not been shown to be productive of more 
than definite (more than moderate and less than rather large) 
impairment of social and industrial adaptability since active 
service.  



Likewise, it is clear that schizophrenia has not been 
disabling to a degree in excess of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, recent events), since November 7, 1996.  
In other words, schizophrenia is not shown to have been more 
than 30 percent disabling since service.  

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the veteran than the other.  The veteran's 
disability falls within the 30 percent evaluation under both 
criteria.  Because the RO considered the veteran's disability 
under both criteria (although on separate occasions), a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Right Ureteral Calculus

The veteran has not shown any disabling residuals of right 
ureteral calculus since he passed the stone in 1977 or 1978.  
When he was evaluated for this condition in January 1988 on 
the MEB examination, it was expressed that he had fully 
recovered.  On the VA examination in June 1988, it was 
expressed that he had not had any further symptoms of 
hematuria, discharge or any difficulty urinating since he had 
passed the stone.  In June 1995, VA reported that no calculus 
or stone was indicated and no colic or infection was 
detected.  In other words, the residuals of a right ureteral 
stone are asymptomatic.  

While the rating provisions relating to the genitourinary 
system were revised in February and October 1994, the rating 
criteria governing ureterolithiasis, Code 7508-7509, did not 
undergo any substantive change.  Since no disabling 
manifestations or residuals of a right ureteral calculus are 
present, a rating in excess of 0 percent is not in order.  

Hypertension

The record shows that elevated blood pressure was 
intermittently present during active service supporting the 
diagnosis of labile hypertension.  This condition was 
clinically noted on examinations in 1988 and 1999.  
Hypertension was diagnosed by VA in June 1988, but it was not 
clear that any anti-hypertensive medication was prescribed at 
that time.  In June 1989, the service department diagnosed 
mild hypertension, but it still was not clear whether 
medication was prescribed.  The first diastolic reading as 
high as 100 was recorded at that time.  The highest systolic 
reading, 138, was also recorded at that time.  By October 
1990, a blood pressure of 150/106 was recorded and medication 
apparently had been prescribed, as hypertension was termed 
controlled.  The VA examination in July 1995 shows that 
hypertension has continued to be well controlled on 
medication.  

The veteran's complete clinical picture with respect to 
hypertension shows that he does not have a history of 
diastolic pressure predominantly 100 or more.  Thus, while 
medication is required to control essential hypertension in 
this case, blood pressure was never so elevated in the past 
as to qualify for at least a 10 percent disability 
evaluation.  In this regard, the rating criteria in effect 
both before and since January 12, 1998, are the same as to 
diastolic hypertension and use of medication.  The amended 
criteria require a systolic pressure predominantly 160 or 
more.  This has similarly not been shown by the evidence of 
record.  More than a 0 percent disability rating for 
hypertension is not in order.  

Maxillary Sinusitis

While chronic sinusitis apparently had been treated in 1985, 
and the last episode reportedly had been in 1985, its 
treatment with decongestants has apparently been effective.  
The veteran reported eye symptomatology from sinusitis once 
or twice a month on the VA examination in June 1988, but 
objective tests of transillumination and X-ray examination 
revealed no evidence of chronic sinusitis.  The sinuses were 
described as normal.  


Again in June 1995, the veteran complained of painful and 
sticky eyes at times, but transillumination and X-rays showed 
normal sinuses.  Without any symptom of sinusitis objectively 
confirmed, there is no basis for a rating in excess of 0 
percent.  In other words, the criteria for at least a 10 
percent rating for chronic maxillary sinusitis are not met 
under either the old or the new criteria.  He did not exhibit 
at least moderate chronic sinusitis manifested by a 
discharge, crusting or scabbing and infrequent headaches 
prior to October 7, 1996.  He has not exhibited at least one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting since October 7, 1996.  
Sinusitis does not meet the criteria of at least a 10 percent 
disability evaluation under either the old or the new rating 
criteria.  

Extraschedular Consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1996), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher disability evaluations.  Additionally, the 
Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  

That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected 
disabilities at issue are causing marked interference with 
his employment, or that such require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards, respectively.  Id.

Increased ratings, therefore, are not warranted at this time.  
The Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations for any 
disability at issue will be assigned, so the provisions of 38 
C.F.R. § 4.7 are also not for application.  

Fenderson Case Consideration

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disabilities; he has been afforded 
examinations, and further afforded opportunity to present 
argument and evidence in support of his claims.  Further, the 
RO has granted a higher rating, in regards to chronic 
paranoid schizophrenia.  Therefore, the Board does not find 
that the veteran has been prejudiced by this action.  


ORDER

An initial rating in excess of 30 percent for chronic 
paranoid schizophrenia is denied.  

An initial compensable rating for residuals of right ureteral 
calculus is denied.  

An initial compensable rating for hypertension is denied.  

An initial compensable rating for maxillary sinusitis is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

